ORDER

PER CURIAM.
Appellant, Randall Baker, appeals from a thirty-year sentence imposed by the Circuit Court of Washington County after a remand by this Court for an evidentiary hearing and resentencing. We affirm.
Appellant argues a thirty-year sentence for a jury conviction of fom* counts of possession of a prohibited item in a correctional facility, pursuant to RSMo § 217.360, constitutes cruel and unusual punishment. Appellant’s sentence is within the range of punishment allowed by statute. State v. Baker, 850 S.W.2d 944, 949 (Mo.App.E.D.1993). Point denied.
As we find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rules 30.25(b) and 84.16(b).